DETAILED ACTION
Reissue Application:  Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Abbreviated Procedural Posture
On 06/05/2017:	Ex Parte Quayle Action that objected to claims 1-12, 14,15, and 35-37 and
indicated the allowability of claims 13 and 16-34 was mailed.

On 08/18/2017:	Applicant filed a response correcting the claim objections.

On 11/13/2017:	Interference Deficiencies Letter pursuant to 37 CFR 41.202 mailed.

On 05/10/2018:	Applicant filed a response to the Interference Deficiencies Letter.

On 06/20/2018:	Patent Trial and Appeal Board (PTAB) mailed a Declaration of Interference for Patent Interference No. 106,099 for US Patent No. 8,318,992.

On 11/26/2019:	PTAB made an adverse Interference Decision against senior Rao party that found claims 17, 18, 20-22, and 27-37 unpatentable, because the Rao specification (US Patent No. 8,318,992) does not support the Rao claimed subject matter in a manner required by 35 USC 112, 1st paragraph.

On 01/28/2020:	Appeal to the US Court of Appeal for the Federal Circuit (CAFC) was filed.

On 10/12/2021:	CAFC affirmed the PTAB Interference Decision of 11/26/2019 in CAFC Appeal No. 2020-1411 that finally disposed claims 17, 18, 20-22, and 27-37.

On 05/17/2022:	Non-final action mailed.

On 08/02/2022:	Applicant filed an amendment cancelling claims 17-22, 24, 25 and 27-37, amending claims 1-16, 23 and 26, and adding new claims 38-68.


Claim Objections
Claims 42, 43, 46-52, 61-64, and 68 are objected to because of the following informalities:  
Claims 42, 43, 49-52, and 64 fail to include the hydrofluorocarbon (HFC) and/or hydrochlorofluorocarbon (HCFC) abbreviated names for each compound.  It would be helpful & consistent to include the HFC and/or HCFC names corresponding to their chemical names in these claims.  
Claims 46-48, 52, 61-63, and 68 fail to include the chemical name that corresponds to the HFC and/or HCFC abbreviated name for each compound.  It would be helpful & consistent to include the chemical names corresponding to their HFC and/or HCFC names in these claims.  
Claims 50 and 51 further include an unnecessary period “.” after “80o C”.  
Claim 52 in the 2nd to last compound in line 3 further has too much space between “C l” in the structure.  Further, the last compound in line 3 of claim 52 has too much space between 1) the CF3 and the moiety CHClCH2  F and 2) the CHClCH2   moiety and F. 
Claim 64 further uses the phrase “one at least one” that includes an extraneous “one” immediately following the word “comprising” and immediately before the phrase “at least one.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 44 uses the trademarks of MonelTM and HasteloyTM as limitations to identify or describe the packing material in the pre-reactor.  However, the claim scope is uncertain to one skilled in the art, because these trademarks cannot be used properly to identify any particular material or product in the packing material.  See MPEP 2173.05(u).    
Claims 46-48 each list the chemical structure of CF3CHCICH2Cl.  This chemical structure does not represent HCFC 243db compound, because HCFC 243db represents CF3CHClCH2Cl, where “l” relates to “Cl” aka chlorine.  The letter “I” represents iodine, which would result in a 2-iodobutenyl compound.  This anomaly renders these claims vague and indefinite to one skilled in the art.  It is suggested to replace “I” for “l” to correct this error.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 
Claims 63 and 64 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 6, respectively, of prior US Patent No. 10,214,669.  This is a statutory double patenting rejection.

Claims 63 and 64 are directed to the same invention as that of claims 1 and 6, respectively, of commonly assigned US Patent No. 10,214,669.  The issue of priority under pre-AIA  35 U.S.C. 102(g) and possibly pre-AIA  35 U.S.C. 102(f) of this single invention must be resolved.

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application having common ownership (see MPEP Chapter 2300). Either the applicant must amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention, or the assignee must state which entity is the prior inventor of the commonly claimed subject matter. A terminal disclaimer has no effect in this situation since the basis for refusing more than one patent is priority of invention under pre-AIA  35 U.S.C. 102(f) or (g) and not an extension of monopoly.

Failure to comply with this requirement will result in a holding of abandonment of this application.
Regarding claim 63, claim 1 of the ’669 reference patent is directed to a composition comprising:
HFO-1234yf (i.e., CF3CF=CH2);
HFC-245cb (i.e., CF3CHFCH2F);
HFC-245fa (i.e., CF3CH2CHF2);
HFO-1234ze (i.e., CF3CH=CHF);
HCFO-1233zd (i.e., CF3CH=CHCl)1; and
HCFO-1233xf (i.e., CF3CCl=CH2).
Reissue claim 63, which has the same scope as claim 1 of the ’669 reference patent, is directed to a mixture comprising:
HCFC-1233xf (i.e., CF3CCl=CH2).
HFC-245cb (i.e., CF3CHFCH2F);
HFC-1234yf (i.e., CF3CF=CH2);
HFC-1234ze (i.e., CF3CH=CHF);
E/Z-HCFC-1233zd (i.e., CF3CH=CHCl); and
HFC-245fa (i.e., CF3CH2CHF2).

Therefore, all six components of reissue claim 63 equate to the same six components (i.e., same invention) as in claim 1 of the ’669 reference patent.
Regarding claim 64, dependent claim 6 of the ’669 reference patent is directed to the composition of claim 1 of the ’669 reference patent (see above components for claim 1 of the ’669 reference patent) and further comprises at least one member selected from the group consisting of:
HCFC-243db (i.e., CF3CHClCH2Cl) and 
HCFC-244db (i.e., CF3CHClCH2F).

Reissue claim 64, which has the same scope as claim 6 of the ’669 reference patent, is directed to a mixture comprising all six components of claim 63 and either one component of claim 64.  Therefore, all seven components of reissue claim 64 equate to the same seven components (i.e., same invention) as in claim 6 of the ’669 reference patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 68 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,214,669 (the ’669 reference patent).

Claim 1 of  the ’669 reference patent is directed to a composition comprising:
HFO-1234yf (i.e., CF3CF=CH2),
HFC-245cb (i.e., CF3CF2CH3),
HFC-245fa (i.e., CF3CH2CHF2),
HFO-1234ze (i.e., CF3CH=CHF),
HCFO-1233zd (i.e., CF3CH=CHCl), and
HCFO-1233xf (i.e., CF3CCl=CH2).

Although the claims at issue are not identical in scope, they are not patentably distinct from each other.  For the purposes of searching for and applying prior art, absent a clear indication of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  See MPEP 2111.03(III)).  Although claim 68 uses the transitional phrase “consisting essentially of,” whereas claim 1 of the ’669 reference patent recites “comprises,” reissue claim 68 and claim 1 of the ’669 reference patent recite the same components.  Accordingly, claim 1 of the ’669 reference patent anticipates claim 68, thus reissue claim 68 is not patentably distinct from claim 1 of the ’669 reference patent.  
Claims 63-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. US Patent No. 10,584,270 (the ’270 reference patent). 

Claim 1 of the ’270 reference patent is directed to a composition comprising:
HFO-1234yf (i.e., CF3CF=CH2),
HCFC-244bb (i.e., CF3CFClCH3),
HCFO-1233xf (i.e., CF3CCl=CH2) 

and at least one additional compound selected from the group consisting of, inter alia,
HFO-1234ze (i.e., CF3CH=CHF),
HFC-245cb (i.e., CF3CF2CH3),
HFC-245fa (i.e., CF3CH2CHF2),
HCFO-1233zd (i.e., CF3CH=CHCl), 
HCFC-226ba (i.e., CF3CClFCHF2),
HCFC-243db (i.e., CF3CHClCH2Cl), and
HCFO-1223xd (i.e., E- and/or Z- CF3CCl=CHCl).
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the ’270 reference patent contains the individual components of HFO-1233xf (CF3CCl=CH2), HCFC-244bb (CF3CFClCH3), HFO-1234yf (CF3CF=CH2), and at least one additional compound selected from the group consisting of, inter alia, HFO-1234ze (CF3CH=CHF), HFC-245cb (CF3CF2CH3), HCFO-1233zd (CF3CH=CHCl), and HFC-245fa (CF3CH2CHF2), which renders reissue claim 63 (1) obvious to try and choose these additional HFC or HCFC (refrigerant) compounds from a finite number of identified and predictable list of these compounds (See MPEP 2143(I)(E)) and (2) the art recognized suitability for intended purpose supports a prima facie obviousness (See MPEP 2144.07).  In addition, the mixture of components in claim 1 of the ’270 reference patent does not materially affect the basic & novel characteristics of the invention in claim 68, thus the transitional phrase of “consisting essentially of” is construed to be equivalent to “comprising.”  See MPEP 2111.03.  Therefore, reissue claim 68 is rendered obvious over claim 1 of the ’270 reference patent.
Claim 1 of the ’270 reference patent further contains HCFC-243db (CF3CHClCH2Cl), which renders reissue claim 64 obvious.
Claim 1 of the ’270 reference patent further contains HCFC-226ba (CF3CClFCHF2), which is a constitutional (structural) isomer of a C3HClF6, thus rendering reissue claims 65 and 67 obvious.
Claim 1 of the ’270 reference patent further contains HCFO-1223xd (E- and/or Z- CF3CCl=CHCl), which renders reissue claim 66 obvious.  
Therefore, claims 63-68 are not patentably distinct from claim 1 of the ’270 reference patent.
Allowable Subject Matter
Claims 1-16, 23, 26, 38-41, 45 and 53-60 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Correspondence
	An inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C. Jones whose telephone number is (571) 272-0578.  The examiner can normally be reached on Mondays-Fridays from 10:00 am to 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean Witz, may be reached at (571) 272-0927.  The official fax No. for the organization where this application is assigned is (571) 273-9900.  For status inquires of a general nature refer to the customer service line at (571) 272-7705.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications may be obtained from Private PAIR only.  For more information about PAIR system, see http://pair-direct.uspto.gov  Should you have any questions on access to the Private PAIR system, contact the Electric Business Center (EBC) at 1-866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 1-800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

All correspondence relating to this Reissue should be directed:

	By EFS:	Registered users may submit via the electronic filing system EFS-
			Web, at http://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:	Mail Stop Ex Parte Reexam
				Central Reexamination Unit 
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA  22313-1450

By Fax:	571-273-9900

By hand to:	Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

For EFS-Web transmissions, 37 CFR 1.8(a)(1)(i)(C) and (ii) states that correspondence (except for a request for reexamination and a corrected replacement request for reexamination) will be considered timely if (a) it is transmitted via the Office’s electronic filing system in accordance with 37 CFR 1.6(a)(4), and (b) includes a certificate of transmission for each piece of  correspondence stating the date of transmission, which is prior to the expiration of the set period of time in the Office Action.


/Dwayne C. Jones/				/Alan Diamond/
Patent Reexamination Specialist		Patent Reexamination Specialist
Central Reexamination Unit, 3991		Central Reexamination Unit, 3991

/T.M.S/            Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  HCFO-1233zd, which has the chemical structure of CF3CH=CHCl, has the chemical name E- and/or Z-1-chloro-3,3,3-trifluoropropene (TABLE 1, col. 5:40-41 of the ’669 Patent).